              IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


WELLS FARGO BANK, N.A.,

        Plaintiff,

             V.                               *                     CV 117-149
                                              ■k


ASHLEY N.    JERNIGAN,

        Defendant.                            *
                                              *




                                       ORDER




        Before the Court is a stipulation of dismissal signed by all

parties in the case.         (Doc. 26. )       Pursuant to Federal Rule of Civil

Procedure     41(a) {1} (A) (ii) ,      the        parties      have        agreed    to   the

dismissal of the above-referenced action, but do not state whether

the   dismissal      is   with   or   without        prejudice.         IT    IS     THEREFORE

ORDERED that all of Plaintiff s claims asserted in this matter are


DISMISSED    WITHOUT       PREJUDICE.          The    Clerk         shall    TERMINATE     all


deadlines    and motions     and CLOSE the           case.


        ORDER ENTERED at Augusta,          Georgia,          this               ay of July,

2019.




                                                   J. RAND^ HALL,^HIEF JUDGE
                                                   ^NITED^TATES DISTRICT COURT
                                                   SOUTHERN     DISTRICT       OF GEORGIA
